DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Harry (Reg. No. 56959) on 06/03/2022.The application has been amended as follows: 

1. (Currently Amended) A communications device comprising
a transmitter configured to transmit signals to one or more other communications devices via a wireless access interface to perform device-to-device communications,
a receiver configured to receive signals from the one or more other communications devices via the wireless access interface, and
a controller for controlling the transmitter and the receiver to transmit or to receive the signals via the wireless access interface to transmit or to receive data represented by the signals in accordance with a device to device communications, wherein the controller is provided with at least one of
an indication of one or more first communications resources of the wireless access interface which can be allocated on request to the communications device by a mobile communications network for transmitting signals to one or more other communications devices or receiving signals from the one or more other communications devices in accordance with the first mode of operation, when the communications device is within a coverage area provided by the mobile communications network, and
an indication of one or more second communications resources of the wireless access interface which can be used by the communications device for transmitting signals to one or more other communications devices or receiving signals from the one or more other communications devices in accordance with a second mode of operation using device to device communications protocol, when the communications device is within the coverage area provided by the mobile communications network, and 
the controller is configured in combination with the transmitter and the receiver 
to receive, from the mobile communications network, an indication of whether the communications device can use at least one of the first communications resources of the wireless access interface for performing device-to-device communications in accordance with the first mode of operation or the second communications resources of the wireless access interface for performing device to device communications in accordance with the second mode of operation, and
depending on the indication provided by the mobile communications network and the configuration of the one or more of the first communications resources, to transmit signals to the one or more other communications devices via the first communications resources allocated by the mobile communications network in accordance with a first mode of operation or receiving signals from the one or more other communications devices via the first communications resources, or 
depending on the indication provided by the mobile communications network and the configuration of the one or more of the second communications resources, to transmit signals to the one or more other communications devices via the second communications resources or receiving signals from the one or more other communications devices via the second communications resources in accordance with the second mode of operation using the device to device communications protocol, wherein
the indication received by the communications device of whether the communications device can use at least one of the first communications resources of the wireless access interface for performing device-to-device communications in accordance with the first mode of operation, and the second communications resources of the wireless access interface for performing device to device communications in accordance with the second mode of operation is dependent upon one of a plurality of predetermined access classes of communications devices associated with the communications device, and
the controller is configured in combination with the receiver to receive, periodically, from the mobile communications network, information identifying at least one of the first communications resources of the wireless access interface or the second communications resources of the wireless access interface.

2. (Canceled)

3. (Previously Presented) The communications device as claimed in Claim 1, wherein 
the controller is provided with the one of the plurality of predetermined access classes, each access class having associated therewith an access probability level and a wait time, and 
the controller is configured in combination with the transmitter to determine in accordance with the access probability whether the communications device can transmit signals via the first communications resources or the second communications resources depending on the received indication at a current time, and if the communications device cannot transmit signals at the current time according to the access probability waiting for the wait time.

4. (Previously Presented) The communications device as claimed in Claim 1, wherein the controller is configured in combination with the transmitter and the receiver
to determine in accordance with predetermined conditions whether the communications device is within a coverage area for transmitting or receiving radio signals via the wireless access interface provided by a mobile communications network, and
if the communications device is determined to be within the coverage area of the mobile communications network and has received the indication of communications resources for transmitting signals to one or more other communications devices, when within a coverage area of the mobile communications network, then depending on the indication and the configuration of the one or more of the first communications resources,
to transmit the signals to the one or more other communications devices via the first communications resources allocated by the mobile communications network in accordance with a first mode of operation, or
depending on the indication and the configuration of the one or more of the second communications resources, to transmit the signals to the one or more other communications devices via the second communications resources via the second communications resources in accordance with the second mode of operation using the device to device communications protocol, or
if the communications device is determined not to be within the coverage area of the mobile communications network, to transmit the signals via the wireless access interface to one or more other communications devices in accordance with the device to device communications by accessing the first or second communications resources or one or more other communications resources of the wireless access in accordance with a second operating mode of a device to device communications protocol.

5. (Previously Presented) The communications device as claimed in Claim 1, wherein the controller is configured in combination with the transmitter and the receiver to transmit the signals to the one or more other communications devices via the second communications resources in accordance with the second mode of operation using the device to device communications protocol by performing a contentious access procedure for the second communications resources.

6. (Previously Presented) The communications device as claimed in Claim 1, wherein first communications resources and the second communications resources include one or more communications resources which are the same.

7. (Canceled)

8. (Currently Amended) A communications device comprising
a transmitter circuitry configured to transmit signals to one or more other communications devices via a wireless access interface to perform device-to-device communications,
a receiver circuitry configured to receive signals from the one or more other communications devices via the wireless access interface, and
a controller circuitry for controlling the transmitter and the receiver to transmit or to receive the signals via the wireless access interface to transmit or to receive data represented by the signals in accordance with a device to device communications, wherein the controller circuitry is provided with at least one of
an indication of one or more first communications resources of the wireless access interface which can be allocated on request to the communications device by a mobile communications network for transmitting signals to one or more other communications devices or receiving signals from the one or more other communications devices in accordance with the first mode of operation, when the communications device is within a coverage area provided by the mobile communications network, and
an indication of one or more second communications resources of the wireless access interface which can be used by the communications device for transmitting signals to one or more other communications devices or receiving signals from the one or more other communications devices in accordance with a second mode of operation using device to device communications protocol, when the communications device is within the coverage area provided by the mobile communications network, and the controller circuitry is configured in combination with the transmitter circuitry and the receiver circuitry
to receive, from the mobile communications network, an indication of whether the communications device can use at least one of the first communications resources of the wireless access interface for performing device-to-device communications in accordance with the first mode of operation or the second communications resources of the wireless access interface for performing device to device communications in accordance with the second mode of operation, and
depending on the indication provided by the mobile communications network and the configuration of the one or more of the first communications resources,
to transmit signals to the one or more other communications devices via the first communications resources allocated by the mobile communications network in accordance with a first mode of operation or receiving signals from the one or more other communications devices via the first communications resources, or
depending on the indication provided by the mobile communications network and the configuration of the one or more of the second communications resources, to transmit signals to the one or more other communications devices via the second communications resources or receiving signals from the one or more other communications devices via the second communications resources in accordance with the second mode of operation using the device to device communications protocol, wherein
the indication received by the communications device of whether the communications device can use at least one of the first communications resources of the wireless access interface for performing device-to-device communications in accordance with the first mode of operation, and the second communications resources of the wireless access interface for performing device to device communications in accordance with the second mode of operation is dependent upon one of a plurality of predetermined access classes of communications devices associated with the communications device, and
the controller is configured in combination with the receiver to receive, periodically, from the mobile communications network, information identifying at least one of the first communications resources of the wireless access interface or the second communications resources of the wireless access interface.

9. (Canceled)

10. (Previously Presented) The communications device of claim 8, wherein 
the controller circuitry is provided with the one of the plurality of predetermined access classes, each access class havin8g associated therewith an access probability level and a wait time, and 
the controller circuitry is configured in combination with the transmitter circuitry to determine in accordance with the access probability whether the communications device can transmit signals via the first communications resources or the second communications resources depending on the received indication at a current time, and if the communications device cannot transmit signals at the current time according to the access probability waiting for the wait time.

11. (Previously Presented) The communications device of claim 8, wherein the controller circuitry is configured in combination with the transmitter circuitry and the receiver circuitry to:
determine in accordance with predetermined conditions whether the communications device is within the coverage area for transmitting or receiving radio signals via the wireless access interface provided by a mobile communications network, and
if the communications device is determined to be within the coverage area of the mobile communications network and has received the indication of communications resources for transmitting signals to one or more other communications devices, when within the coverage area of the mobile communications network, then depending on the indication and a configuration of the one or more of the first communications resources, 
transmit the signals to the one or more other communications devices via the first communications resources allocated by the mobile communications network in accordance with a first mode of operation, or 
depending on the indication and a configuration of the one or more of the second communications resources, transmit the signals to the one or more other communications devices via the second communications resources via the second communications resources in accordance with the second mode of operation using the device to device communications protocol, or 
if the communications device is determined not to be within the coverage area of the mobile communications network, transmit the signals via the wireless access interface to one or more other communications devices in accordance with the device to device communications by accessing the first or second communications resources or one or more other communications resources of the wireless access in accordance with a second operating mode of a device to device communications protocol.

12. (Previously Presented) The communications device of claim 8, wherein the controller circuitry is configured in combination with the transmitter circuitry and the receiver circuitry to transmit the signals to the one or more other communications devices via the second communications resources in accordance with the second mode of operation using the device to device communications protocol by performing a contentious access procedure for the second communications resources.

13. (Previously Presented) The communications device of claim 8, wherein first communications resources and the second communications resources include one or more communications resources which are the same.

14. (Currently Amended) A communications method performed by a communications device, the method comprising:
transmitting signals to one or more other communications devices via a wireless access interface to perform device-to-device communications,
receiving signals from the one or more other communications devices via the wireless access interface, and
receiving
an indication of one or more first communications resources of the wireless access interface which can be allocated on request to the communications device by a mobile communications network for transmitting signals to one or more other communications devices or receiving signals from the one or more other communications devices in accordance with the first mode of operation, when the communications device is within a coverage area provided by the mobile communications network;
an indication of one or more second communications resources of the wireless access interface which can be used by the communications device for transmitting signals to one or more other communications devices or receiving signals from the one or more other communications devices in accordance with a second mode of operation using device to device communications protocol, when the communications device is within the coverage area provided by the mobile communications network;
from the mobile communications network, an indication of whether the communications device can use at least one of the first communications resources of the wireless access interface for performing device-to-device communications in accordance with the first mode of operation or the second communications resources of the wireless access interface for performing device to device communications in accordance with the second mode of operation; and
depending on the indication provided by the mobile communications network and the configuration of the one or more of the first communications resources, transmitting signals to the one or more other communications devices via the first communications resources allocated by the mobile communications network in accordance with a first mode of operation or receiving signals from the one or more other communications devices via the first communications resources, or 
depending on the indication provided by the mobile communications network and the configuration of the one or more of the second communications resources, transmitting signals to the one or more other communications devices via the second communications resources or receiving signals from the one or more other communications devices via the second communications resources in accordance with the second mode of operation using the device to device communications protocol, wherein
the indication received by the communications device of whether the communications device can use at least one of the first communications resources of the wireless access interface for performing device-to- device communications in accordance with the first mode of operation, and the second communications resources of the wireless access interface for performing device to device communications in accordance with the second mode of operation is dependent upon one of a plurality of predetermined access classes of communications devices associated with the communications device, and
the method comprises receiving, periodically, from the mobile communications network, information identifying at least one of the first communications resources of the wireless access interface or the second communications resources of the wireless access interface.

15. (Canceled)

16. (Previously Presented) The method of claim 14, further comprising:
providing, to the communications device, the one of the plurality of predetermined access classes, each access class having associated therewith an access probability level and a wait time; and 
determining, in accordance with the access probability, whether the communications device can transmit signals via the first communications resources or the second communications resources depending on the received indication at a current time, and if the communications device cannot transmit signals at the current time according to the access probability waiting for the wait time.

17. (Previously Presented) The method of claim 14, wherein further comprising:
determining, in accordance with predetermined conditions, whether the communications device is within a coverage area for transmitting or receiving radio signals via the wireless access interface provided by a mobile communications network; and
if the communications device is determined to be within the coverage area of the mobile communications network and has received the indication of communications resources for transmitting signals to one or more other communications devices, when within a coverage area of the mobile communications network, then depending on the indication and the configuration of the one or more of the first communications resources,
transmitting the signals to the one or more other communications devices via the first communications resources allocated by the mobile communications network in accordance with a first mode of operation, or
depending on the indication and the configuration of the one or more of the second communications resources, transmitting the signals to the one or more other communications devices via the second communications resources via the second communications resources in accordance with the second mode of operation using the device to device communications protocol, or
if the communications device is determined not to be within the coverage area of the mobile communications network, transmitting the signals via the wireless access interface to one or more other communications devices in accordance with the device to device communications by accessing the first or second communications resources or one or more other communications resources of the wireless access in accordance with a second operating mode of a device to device communications protocol.

18. (Previously Presented) The method of claim 14, further comprising:
transmitting the signals to the one or more other communications devices via the second communications resources in accordance with the second mode of operation using the device to device communications protocol by performing a contentious access procedure for the second communications resources.

19. (Previously Presented) The method of claim 14, wherein first communications resources and the second communications resources include one or more communications resources which are the same.

20. (Canceled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “an indication of one or more first communications resources of the wireless access interface which can be allocated on request to the communications device by a mobile communications network for transmitting signals to one or more other communications devices or receiving signals from the one or more other communications devices in accordance with the first mode of operation, when the communications device is within a coverage area provided by the mobile communications network, and
an indication of one or more second communications resources of the wireless access interface which can be used by the communications device for transmitting signals to one or more other communications devices or receiving signals from the one or more other communications devices in accordance with a second mode of operation using device to device communications protocol, when the communications device is within the coverage area provided by the mobile communications network, and 
the controller is configured in combination with the transmitter and the receiver 
to receive, from the mobile communications network, an indication of whether the communications device can use at least one of the first communications resources of the wireless access interface for performing device-to-device communications in accordance with the first mode of operation or the second communications resources of the wireless access interface for performing device to device communications in accordance with the second mode of operation, and
depending on the indication provided by the mobile communications network and the configuration of the one or more of the first communications resources, to transmit signals to the one or more other communications devices via the first communications resources allocated by the mobile communications network in accordance with a first mode of operation or receiving signals from the one or more other communications devices via the first communications resources, or 
depending on the indication provided by the mobile communications network and the configuration of the one or more of the second communications resources, to transmit signals to the one or more other communications devices via the second communications resources or receiving signals from the one or more other communications devices via the second communications resources in accordance with the second mode of operation using the device to device communications protocol, wherein
the indication received by the communications device of whether the communications device can use at least one of the first communications resources of the wireless access interface for performing device-to-device communications in accordance with the first mode of operation, and the second communications resources of the wireless access interface for performing device to device communications in accordance with the second mode of operation is dependent upon one of a plurality of predetermined access classes of communications devices associated with the communications device, and
the controller is configured in combination with the receiver to receive, periodically, from the mobile communications network, information identifying at least one of the first communications resources of the wireless access interface or the second communications resources of the wireless access interface” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1, 8 and 14. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468